Citation Nr: 1234501	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-26 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel  


INTRODUCTION

The Veteran served on active duty from May 1988 to October 1988, from January 1991 to June 1991, and from May 2006 to September 2007, including a period of service in Kuwait/Iraq from August 2006 to August 2007.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran was scheduled for a hearing to be held via videoconference in January 2011.  As he failed to appear, his hearing requested is deemed withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for sleep apnea.  After a careful review of the claims folder, the Board finds that further development is necessary prior to the Board's determination on the claim.  

As noted above, the Veteran had a period of service in Southwest Asia.  Although he has not asserted service connection based on his service in the Persian Gulf, courts have held that proceedings before VA are nonadversarial and VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.).

In this regard, the Board notes that under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran for disability due to undiagnosed illness and medically unexplained chronic multi symptom illness.  Pursuant to the regulation, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  To date, the Veteran's claim has not been considered under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  In light of the foregoing, the Board finds that the RO must provide the Veteran with appropriate notice of the evidence needed establish service connection under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. 

Service treatment records are negative for a diagnosis of sleep apnea.  Sleep apnea was first diagnosed after service, in June 2008, following a VA examination and private sleep study.  

In September 2010, a VA examiner opined that the Veteran's sleep apnea had onset long before his active tour of duty that ended in September 2007 and it was not aggravated by that period of service.  The examiner explained that the Veteran's sleep apnea was due to his large size, and the record showed evidence of obesity dating back to the late 1980's with progression over the years.  He further noted that sleep apnea typically occurs in individuals with such a body habitus.  

The Board finds that the September 2010 opinion is inadequate because the examiner only discusses the link between the sleep apnea and the Veteran's final period of active service.  As shown, however, the Veteran had two additional periods of duty service that preceded the most recent one, specifically from May 1988 to October 1988 and from January 1991 to June 1991.  Further, the examiner appears to suggest that the Veteran developed sleep apnea many years ago due to obesity that has been present since the late 1980's and also acknowledges that the Veteran's symptoms of nighttime snoring and daytime tiredness (reportedly present for over 20 years) are indicative of early onset of sleep apnea.  Based on the record, an addendum is needed to clarify the likelihood that the current sleep apnea initially manifested during or is related to any of the Veteran's three periods of active duty service.  When VA undertakes to examine a Veteran, VA is obligated to ensure that the examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

Finally, as the claim is being remanded, the RO should obtain any additional, pertinent treatment records dated since October 2009.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria required for a claim asserted based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

2.  Contact the Veteran and ask him to identify all sources of VA and non-VA treatment for his sleep apnea.  He is asked to provide, or authorize VA to obtain, all non-duplicative treatment records pertaining to his condition.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  The RO must make at least two requests to any custodian of private records in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  Any negative response should be in writing and associated with the claims file.  The RO should also obtain any additional, pertinent VA treatment records dated since October 2009.  

3.  Notify the Veteran that he may submit additional lay statements from himself, as well as from individuals who have first-hand knowledge, of his sleep apnea symptoms during each of his periods of service and since his last his period of service.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After obtaining any pertinent, outstanding records, the claims file should be returned to the examiner who performed the VA examination in October 2010 for an addendum.  If that examiner is not available, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new C&P examination.  The claims folder should be made available and reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail. 

The examiner must state whether the Veteran's sleep problems are attributable to a known clinical diagnosis, to include sleep apnea.

Thereafter, the examiner must opine as to the likelihood that any sleep disorder, to include sleep apnea, found to be present is related to or had its onset in service, i.e., with respect to each of the Veteran's three periods of active duty service that lasted from May 1988 to October 1988, from January 1991 to June 1991, and from May 2006 to September 2007.  

In offering this impression, the examiner must acknowledge and discuss the competent and credible testimony from the Veteran and his witnesses who report nighttime symptoms of snoring and gasping for air, and daytime tiredness throughout service with continuity thereafter.

An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge. 

5.  Then readjudicate the appeal.  If any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) which addresses actions taken since the issuance of the last SSOC and given the opportunity to respond, and the claim should thereafter be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

